DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitation “male connector” of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Fig. 2, 3A-C and 5 all show female connectors however, the claimed limitation of claim 21 is “male connector” which is not shown in any of the figures of the drawing thereby failing to show claimed feature in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2011/0226539 (Huss) in view of US 2012/0001480 (Favaretto).

Regarding claim 1, Huss teaches power supply system for an electrified vehicle (electric and hybrid vehicle with auxiliary power systems) [0002], comprising: a high voltage battery (Fig. 1 battery 108);
a portable generator (Fig. 2 portable power generator/alternator 147) configured to selectively supply power in place of or in addition to the high voltage battery during operation of the electrified vehicle (removable auxiliary power supply may drive the vehicle either separately


However, Huss does not teach a plurality of electrical input connectors each having a different power rating.
	However, Faveretto teaches a plurality of electrical input connectors each having a different power rating (Fig. 2 shows the input connectors 30 and 31 one single phase and one three phase thereby indicating that the connectors are of different power rating) [0021].
	It would have been obvious to one with ordinary skill in the art to have multiple electrical connectors with capacity for different power ratings in order to ensure that multiple power generators and other equipment are connectable to the main vehicle in order to enhance the power supply to the battery of the vehicle.

Regarding claim 2, Huss teaches wherein the portable generator is configured to selectively offload an energy demand from the high voltage battery during the operation (during longer distance travels the accessory systems are not solely powered by the battery 108 and is offloaded to the portable generator 147) [0017, 0020], and wherein during the operation, power is provided to drive a wheel of the electrified vehicle [0016, 0020].

Regarding claim 3, Huss teaches wherein the at least one of the plurality of electrical input connectors is disposed near a rear end of the electrified vehicle (Fig. 1 shows the compartment 


Regarding claim 8, Huss teaches comprising a control unit (controller 110) configured to automatically offload a portion of an energy demand from the high voltage battery [0016] to the portable generator once the portable generator is connected to the at least one of the plurality of electrical input connectors (during longer distance travels the accessory systems are not solely powered by the battery 108 and is offloaded to the portable generator 147) [0017, 0020].


Regarding claim 9, Huss teaches comprising an accessory system (headlights, air-conditioning) [0019] initially powered by the high voltage battery and subsequently powered by the portable generator without assistance from the high voltage battery while the portion of the energy demand is offloaded to the portable generator (during longer distance travels the accessory systems are not solely powered by the battery 108 and is offloaded to the portable generator 147 to replace the battery thereby indicating without assistance from battery) [0017, 0019-0021].

Regarding claim 10, Huss teaches wherein the accessory system is a climate control system or a lighting system (air conditioning system, headlights system) [0019].


.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2011/0226539 (Huss) in view of US 2012/0001480 (Favaretto) further in view of US 2012/0019206 (Sekido).

Regarding claim 4, Huss and Faveretto teaches the power system in a vehicle of claim 1.
	However, Huss and Faveretto does not teach wherein the at least one of the plurality of electrical input connectors is disposed under a hood of the electrified vehicle.
	However, Sekido teaches wherein the at least one of the plurality of electrical connectors is disposed under a hood of the electrified vehicle [0019, 0021, 0024, 0030] (Fig. 5 shows the socket contact 61 and 63 disposed under the hood 29 on the front of the vehicle).
	It would have been obvious to one with ordinary skill in the art to have at least one of the plurality of electrical connectors disposed under the hood of the vehicle in order to ensure access to a connector from outside of the vehicle.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2011/0226539 (Huss) in view of US 2012/0001480 (Favaretto) further in view of US 2013/0102162 (Holmes).
Regarding claim 5, Huss and Faveretto teaches the power system in a vehicle of claim 1.
	However, Huss and Faveretto does not teach wherein the portable generator is disposed on a shelving assembly mountable to a trailer hitch of the electrified vehicle. 

	It would have been obvious to one with ordinary skill in the art to have the portable generator disposed on a shelving assembly mountable to a trailer hitch in order to ensure that space inside the vehicle is not taken up by the portable generator thereby leaving more space for usage. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2011/0226539 (Huss) in view of US 2012/0001480 (Favaretto) further in view of US 2014/0084680 (Tseng). 

Regarding claim 6, Huss and Faveretto teaches system as recited in claim 1.
	However, Huss does not teach comprising a cluster display configured for a user of the electrified vehicle to select a specific load to place on the portable generator during the operation; wherein the cluster display includes a display unit and an input device.
	However, Tseng teaches a cluster display configured for a user of the electrified vehicle to select a specific load to place on the portable generator during the operation (selector switch 54 is operable to generate a selection signal corresponding to the desired one of the voltage output which can be based on the specific load) (Fig. 10) [0029]; wherein the cluster display includes a display unit and an input device (Fig. 9 shows the display 53 of the electrical unit 5 and the input device ie. selector switch 54).
	It would have been obvious to one with ordinary skill in the art to have the display showing the user the various operative options when a new load is added and a specific voltage .


Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0226539 (Huss) in view of US 2014/0084680 (Tseng).

Regarding claim 14, Huss teaches method, comprising: offloading a portion of an energy demand of a primary power source of the electrified vehicle to the auxiliary power source during an operation of the electrified vehicle (during longer distance travels the accessory systems are not solely powered by the battery 108 and is offloaded to the portable generator 147) [0016-0017, 0020-0021],
wherein, during the operation, power is being provided to drive a wheel of the electrified vehicle (when the vehicle is running the wheel is being driven by battery 108 and portable generator 147) [0016, 0019];
powering an accessory system with the portion of the energy demand offloaded to the auxiliary power source (accessory systems such as headlights and air-conditioning are powered by the portable generator 147 to offload the energy demand from the battery 108) [0019-0020].
	However, Huss does not teach receiving a signal indicative of a load to place on an auxiliary power source of an electrified vehicle in response to the load being inputted at a cluster display located inside a passenger compartment of the electrified vehicle; automatically reducing 
	However, Tseng teaches receiving a signal indicative of a load to place on an auxiliary power source of an electrified vehicle in response to the load being inputted at a cluster display located inside a passenger compartment of the electrified vehicle (when a load is being added for the electric generator 33 ie. auxiliary power source to be powered, the display 53 displays the individual voltage outputs and can be controlled using the selector switch 54) [0029]; automatically reducing the load placed on the auxiliary power source in response to a fault condition of the auxiliary power source (when there is a leakage or a short detected the leakage circuit breaker 56 is operated to cut off the power from the electric generator 33 of the vehicle) [0029-0030].
It would have been obvious to one with ordinary skill in the art to have the selector switch to select the voltage output of the ports according to the desired load demand in order to maintain continuous power supply to the loads, furthermore it would have been obvious to have the circuit breaker and the leakage detection circuit to cut off power supply in an incident of a fault or a short in order to prevent the loss of power and avoid any unsafe situation for the passenger.


Regarding claim 15, Huss teaches wherein the primary power source is a high voltage battery and the auxiliary power source is a portable generator (battery 108 ie. primary power source and portable power generator/altemator 147) [0017].



Regarding claim 17, Huss teaches wherein the accessory system includes a climate control system, a lighting system, and a consumer device powering station (air conditioning system, headlights system or passenger comfort features) [0019, 0021].

Regarding claim 18, Huss teaches wherein the accessory system is initially powered by the primary power source during the operation (for short distances battery 108 ie. primary power source powers the accessory systems ie. headlights, air-conditioning during the drive ie. operation) [0019] but is not powered by the primary power source while the portion of the energy demand is offloaded to the auxiliary power source (during longer distance travels the accessory systems are not solely powered by the battery 108 and is offloaded to the portable generator 147) [0017, 0020].

Regarding claim 19, Huss teaches wherein the accessory system is activated in response to turning on the accessory system at a location inside the passenger compartment of the electrified vehicle [0020-0021].

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0226539 (Huss) in view of US 2014/0084680 (Tseng) further in view of US 2016/0082848 (Ichikawa).


	However, Huss and Tseng does not teach wherein the load inputted at the cluster display includes a load budget for powering the accessory system, and further wherein the portion of the energy demand that is offloaded is directly proportional to the load inputted at the cluster display.
	However, Ichikawa teaches wherein the load inputted at the cluster display includes a load budget for powering the accessory system, and further wherein the portion of the energy demand that is offloaded is directly proportional to the load inputted at the cluster display [0109].
	It would have been obvious to one with ordinary skill in the art to have the energy demand and the load budget information available to the user in the display of the vehicle in order for the user to make informed decisions.

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0226539 (Huss) in view of US 2012/0001480 (Faveretto) further in view of US 2006/0076836 (Plishner).


Regarding claim 12, Huss and Favaretto teaches claim 9. 
However, Huss and Favaretto does not teach wherein the accessory system is a consumer device powering station.
	However, Plishner teaches wherein the accessory system is a consumer device powering station (secondary electric power SEP provides power for cabin equipment such for navigation and communication equipment which comprise of the consumer device powering station) [0027]. 
	It would have been obvious to one with ordinary skill in the art to have the portable power generator also power consumer devices in order to ensure that the consumer has power available for charging various device for communication and navigation purposes. 

Regarding claim 21, Huss and Faveretto teaches system as recited in claim 1.
	However, Huss and Faveretto does not teach wherein each of the plurality of electrical input connectors is a male connector.
However, Plishner teaches wherein each of the plurality of electrical input connectors is a male connector (Fig. 1 electric couplers 20b) [0029].
	It would have been obvious to one with ordinary skill in the art to have the male connectors in order to be input connectors to the female connectors for power transfer.

 Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0226539 (Huss) in view of US 2012/0001480 (Faveretto) further in view of US 2016/0082848 (Ichikawa).

Regarding claim 22, Huss and Faveretto teaches system as recited in claim 8.
	However, Huss and Faveretto does not teach wherein the portion of the energy demand that is offloaded is directly proportional to a specific load budget inputted at a cluster display of the electrified vehicle.

	It would have been obvious to one with ordinary skill in the art to have the energy demand and the load budget information available to the user in the display of the vehicle in order for the user to make informed decisions.


Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive in regards to claim 1 -3.
Applicant presents that Huss and Faveretto does not teach the different power ratings of the different connectors and that Faverreto teaches ‘connector 30 is a three-phase connector, meaning it connects to each of the three phase bars 28 of the converter 13, and the connector 31 is a single phase connector, meaning it connects to only two of the three phase bars 28’. 
However, Examiner disagrees because Faveretto teaches that connector 30 is a three phase connector and connector 31 is a one phase connector [0020]. It is commonly known in the art that one phase connectors has a power rating of 7.5kW, while a three phase connector has the power rating of more than 7.5kW wherein power rating is defined in Watts as the highest power allowed to flow through the equipment. Furthermore, the power rating is defined similarly in the specification of the application in paragraph [0057]. Thereby, the rejection stands. 


However, the Examiner disagrees because Huss teaches that for short distance driving or during low energy demands of the vehicle the headlights and air conditioning ie. accessory system is powered by the battery 108 ie. initially. However, during longer drives or during high energy demands the power supply of the accessory system is offloaded to the portable generator [0019-0021]. The claim calls for “portion of the energy demand is offloaded to the portable generator” thereby, the disclosure of Huss teaches the limitation. Thereby, the rejection stands. 

Applicant’s arguments with respect to claim(s) 4-5, 12, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant presents that claim 4 discloses “the at least one of the plurality of electrical input connectors is disposed under a hood of the electrified vehicle”. 
Examiner has found further reference to teach the following limitation. Thereby, the rejection stands. 
	Applicant presents that claim 5 discloses “the portable generator is disposed on a shelving assembly mountable to a trailer hitch of the electrified vehicle”. 

	Applicant presents that Huss and Favaretto fails to teach consumer device powering station in claim 12. 
	Examiner has found further reference to teach the following limitation. Thereby, the rejection stands. 
Applicant presents that Favaretto fails to teach male connectors and is showing female connectors in the illustration. 
Examiner has found further reference to teach the male connectors to connect to an auxiliary power source regarding claim 21. The current drawings Fig. 3A-C and Fig. 5 are drawn as female connectors whereas the claim 21 discloses the limitation to be male connector while created the original discrepancy, the Examiner has presented thereby with a drawing objection. 
	Applicant presents that regarding claim 14-19, Tseng does not teach “receiving a signal indicative of a load to place on an auxiliary power source of an electrified vehicle in response to the load being inputted at a cluster display located inside a passenger compartment of the electrified vehicle” because ‘selecting the type of power supply is vastly different from inputting a specific load to be placed on an auxiliary power source by inputting the load at a cluster display’. 
	However, the Examiner disagrees with the Applicant’s analysis since Tseng teaches when the load is being added for the electric generator 33 ie. auxiliary power source to be powered, the display 53 displays the individual voltage outputs and can be controlled using the selector switch 54 to supply power to load [0029], when a load is added it has to be powered by output voltage which is then selected by the user using the cluster display. Thereby, the rejection stands. 

	Applicant presents that regarding claim 20, Ichikawa fails to teach or suggest that the load inputted at the cluster display includes a load budget for powering the accessory system, and further that the portion of the energy demand that is offloaded is directly proportional to the load inputted at the cluster display. 
	However, Examiner disagrees because Ichikawa teaches that the load inputted at the display includes the power unit price which is the load budget for powering the load and the portion of the energy demand that is offloaded is directly proportional to the load inputted for whom the user approves the price [0109]. Thereby, the rejection stands. 

	 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836